Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/17/2020 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Anderson (US 2008/0164990) fails to disclose a moveable body. Therefore, Anderson fails to disclose the actuator will actuate the device when the body reached front or rear facing position.
However, the examiner respectfully disagrees. The claim language only requires the actuator to actuate when the seat device is in either front or rear facing position. Anderson clearly discloses the seat can be installed in front or rear seating configuration. Furthermore, figure 1 shows the seat body is in either front or rear configuration on the base wherein the sensors are actuated. 
Regarding Anderson et al., applicant argues that Anderson et al. does not disclose a notifying component.
However, the examiner has used Anderson et al. to disclose the seat body can be moveable into front or rear facing position in the invention of Anderson. Both references are in the same field and he modification will no way depart from the scope of the Anderson.
All dependent claim stands rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2008/0164990) in view of Anderson et al. (10,457,168).
Regarding claim 1, Anderson discloses a child safety seat comprising: a base 120; a seat body 110 disposed on the base; and a notifying system comprising: an actuated device 22A disposed on one of the base and the seat body; an actuating component 22B disposed on another one of the base and the seat body and configured to actuate the actuated device when the seat body reaches at least one of the front facing position and the rear facing position; and a notifying device 20 electrically connected to the actuated device and configured to generate a notifying signal when the actuated device is actuated by the actuating component.
However, Anderson fails to disclose a seat body disposed on the base and movable relative to the base between a front facing position and a rear facing position.
Instead, Anderson et al. disclose a seat body 126 disposed on the base 110 and movable relative to the base between a front facing position and a rear facing position.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Anderson et al. and use a moveable seat body on the base in the invention of Anderson because it providers safety according to the size of the user with low cost. 
Regarding claim 2, Anderson et al. disclose seat body is pivoted to the base around a pivoting axis 124
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Anderson et al. and use a moveable seat body with a pivot axis in the invention of Anderson because it providers safety according to the size of the user with low cost. 
Anderson as modified further discloses and the actuating component 22B actuates the actuated device 22A when the seat body pivots relative to the base around the pivoting axis to reach at least one of the front facing position and the rear facing position.
Regarding claim 3, Anderson et al. disclose a pivoting disc 146 is disposed on one of the base and the seat body, and the pivoting axis 124 passes through a center of the pivoting disc.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Anderson et al. and use a moveable seat body on the base in the invention of Anderson because it providers safety according to the size of the user with low cost. 
Regarding claim 4, Anderson et al. disclose a pivoting recess 144 is formed on another one of the base and the seat body, and the pivoting disc is pivotally disposed inside the pivoting recess.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Anderson et al. and use a moveable seat body on the base in the invention of Anderson because it providers safety according to the size of the user with low cost. 
Regarding claim 5, Anderson as modified discloses the actuating component 22B is disposed on at least one of a front side and a rear side of one of the pivoting disc and the base, and the actuated device 22A is disposed on at least one of a front side and a rear side of another one of the pivoting disc and the base.
Regarding claim 6, Anderson discloses the actuating component 22B 
Regarding claim 7, Anderson discloses the notifying device comprises a signal processing 22 component electrically connected to the actuated device, and a notifying component 20 electrically connected to the signal processing component, the signal processing component is configured to process an actuating signal generated from the actuated device when the actuated device is actuated by the actuating component, and the notifying component is configured to receive the actuating signal processed by the signal processing component to generate the notifying signal.
Regarding claim 6, Anderson discloses any two of the actuated device, the signal processing 22 component and the notifying component 20 are connected in a wired connection or a wireless connection.
Regarding claim 10, Anderson discloses the signal processing component 22 and the notifying component 20 are disposed on one of the base and the seat body.
Regarding claim 11, Anderson discloses the notifying component is an audio notifying component or a video notifying component 30.
Regarding claim 12, Anderson as modified discloses the actuated device 22A and the notifying device 20 are electrically connected (para 0018 discloses all the connection) in a series connection, and when the seat body reaches at least one of the front facing position and the rear facing position, the actuated device and the notifying device are in a closed circuit, so that the notifying device is powered on to generate the notifying signal.
Regarding claim 13, Anderson discloses the actuated device 22A is a non-contact sensor or a mechanical switch.
Regarding claim 14, Anderson discloses the notifying signal 10, 20 (para 0017-0021) .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2008/0164990) in view of Anderson et al. (10,457,168), as applied to claim 7 above and further in view of Meyer et al. (5,515,933).
Regarding claim 9, Meyer discloses the signal processing component 7 is disposed on one of the base and the seat body, and the notifying component 6 is disposed on another one of the base and the seat body.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Meyer et al. and use the signal processing unit and notifying component on seat body and base in the invention of Anderson because it is simple, efficient lightweight and cost effective. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636